Order filed March 18, 2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00835-CV
                                   ____________

                    IN THE INTEREST OF S.G., A CHILD


                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-17880

                                   ORDER

      Appellant’s brief was due March 8, 2021. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before April 7,
2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.